DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending for examination in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with “Travis Dbose (Reg. No.: 74,629) on 4/6/2021.

The application has been amended as follows: 

1.	(currently amended)	A system, comprising:
a processor; and
a configuration management database (CMDB) and instructions, that when executed by the processor, cause the processor to perform operations comprising:
receiving a first set of data associated with a plurality of resources from a remote network using an entry point associated with the remote network, wherein the first set of data is indicative of one or more relationships between the plurality of resources; 
generating a mapping of the plurality of resources based on the first set of data, comprising one or more parent nodes representative of the plurality of resources and one or more child nodes representative of respective replications of the plurality of resources, and one or more connections between the one or more parent nodes and the one or more child nodes;
storing the mapping in the CMDB as one or more configuration items;
receiving an indication of a modification to one or more resources of the plurality of resources in the remote network; 
receiving a second set of data associated with the one or more resources that have been modified from the remote network, wherein the second set of data is indicative of the one or more modified resources and any changed relationships associated with the one or more modified resources; and
updating the mapping based on the second set of data. 

2.	(canceled)	 



4.	(original)	The system of claim 3, wherein the operations comprise: 
receiving, via the GUI, a user selection of a particular node of the one or more parent nodes or the one or more child nodes; and
transmitting an update to the GUI, wherein the update comprises a detailed representation of one or more attributes associated with the particular node.

5.	(original)	The system of claim 4, wherein the one or more attributes comprise a name of a resource associated with the particular node, a size of the resource associated with the particular node, or a geographic location of the resource associated with the particular node, or a combination thereof.

6.	(original)	The system of claim 1, wherein the operations comprise transmitting a request for the second set of data associated with the one or more resources that have been modified to the remote network using the entry point.

7.	(original)	The system of claim 1, wherein the plurality of resources comprise one or more storage structures, or one or more computing resources configured to provide one or more services, one or more software functions, or one or more applications, or a combination thereof.

8.	(currently amended)	A method, comprising:
determining, via one or more processors, an entry point associated with [[the]] a remote network;
receiving, via the one or more processors, a first set of data associated with a plurality of resources from a remote network using the entry point associated with the remote network, wherein the first set of data is indicative of one or more relationships between the plurality of resources; 
generating, via the one or more processors, a mapping of the plurality of resources, comprising one or more parent nodes representative of the plurality of resources and one or more child nodes of the one or more parent nodes representative of respective replications of the plurality of resources, and one or more connections between the one or more parent nodes and the one or more child nodes;
storing the mapping in a configuration management database (CMDB) stored in memory as one or more configuration items;
receiving, via the one or more processors, an indication of a modification to one or more resources of the plurality of resources in the remote network; 
receiving, via the one or more processors, a second set of data associated with the one or more resources that have been modified from the remote network, wherein the second set of data is indicative of the one or more modified resources and any changed relationships associated with the one or more modified resources; and
updating, via the one or more processors, the mapping based on the second set of data.

9.	(original)	The method of claim 8, comprising transmitting, via the one or more processors, a request for the first set of data associated with the plurality of resources to the remote network using the entry point.

10.	(original)	The method of claim 9, wherein the request is transmitted to the remote network using a representational state transfer (REST) application programming interface (API) provided by the remote network.

11.	(original)	The method of claim 9, wherein the request is transmitted to the remote network using a command line interface provided by the remote network.

12.	(original)	The method of claim 8, comprising transmitting, via the one or more processors, a request for notifications of events occurring in the remote network, wherein the events are associated with modifications to the plurality of resources. 

13.	(original)	The method of claim 12, wherein the request identifies one or more particular resources of the plurality of resources for the notification of the events occurring in the remote network.

14.  	(original)	The method of claim 8, wherein the plurality of resources comprise one or more hardware resources, one or more software resources, or one or more virtual resources, or a combination thereof.

15.	(currently amended)	A non-transitory, computer-readable medium, comprising instructions that when executed by one or more processors, cause the one or more processors to perform operations comprising:
receiving a first set of data associated with a plurality of resources from a remote network using an entry point associated with the remote network, wherein the first set of data is indicative of one or more relationships between the plurality of resources; 
generating a mapping of the plurality of resources based on the first set of data, comprising one or more parent nodes representative of the plurality of resources and one or more child nodes representative of respective replications of the plurality of resources, and one or more connections between the one or more parent nodes and the one or more child nodes;
storing the mapping in a configuration management database (CMDB) stored in memory as one or more configuration items;
receiving an indication of a modification to one or more resources of the plurality of resources in the remote network; 
transmitting a request for a second set of data associated with the one or more resources that have been modified to the remote network using the entry point;
receiving the second set of data from the remote network, wherein the second set of data is indicative of the one or more modified resources and any changed relationships associated with the one or more modified resources; and
updating the mapping based on the second set of data. 



17.	(original)	The non-transitory, computer-readable medium of claim 15, wherein the first set of data identifies one or more associations between the plurality of resources and one or more software operations executable via computing resources of the remote network.

18.	(original)	The non-transitory, computer-readable medium of claim 17, wherein the software operations are executable in response to the modification to the one or more resources.

19.	(original)	The non-transitory, computer-readable medium of claim 15, wherein the plurality of resources comprise one or more storage structures, one or more replicated storage structures, one or more hardware resources, software resources, or virtual resources configured to provide one or more services, one or more software functions, or one or more applications, or a combination thereof. 

20.	(original)	The non-transitory, computer-readable medium of claim 15, wherein the operations comprise: 
transmitting the mapping to a computing device for display via a graphical user interface (GUI);

transmitting an update to the GUI, wherein the update comprises a detailed representation of one or more attributes associated with the particular node.

Allowable Subject Matter
Claim1, and 3-20 are allowed.

Reasons for Allowance

This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of the interview held on 4/6/2021 with proposed claim amendments and a Terminal Disclaimer recorded on the record along with the history of parent application point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Africa et al.  (Pub. No.: US2018/0146049 A1) is one of the most pertinent art in the field of invention and discloses, a method and associated systems for capturing configuration items from hybrid-cloud provisioning data. A processor of a service-
Rai et al. (Patent No.: US 9,830,230 B1) is yet another most pertinent art in the field of invention and discloses, a method for storing updated storage stack summaries may include (1) analyzing a storage stack to determine a structure of the storage stack, (2) storing a summary of the structure of the storage stack to a database, (3) intercepting a command directed to the storage stack that causes a change to the structure of the storage stack, and (4) updating only that portion of the summary of the structure in the database that is affected by the change to the structure of the storage stack instead of updating the entire summary.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Tauqir Hussain/Primary Examiner, Art Unit 2446